Exhibit 10.12

 

FIRST AMENDMENT TO

CREDIT FACILITIES AGREEMENT

 

This FIRST AMENDMENT TO CREDIT FACILITIES AGREEMENT (this “Agreement”) is
entered into and effective as of March 12, 2004, by and among GTSI Corp, a
Delaware corporation (“Borrower”), GE Commercial Distribution Finance
Corporation (“GECDF”), as Administrative Agent, and GECDF and the other Lenders.

 

Recitals:

 

A.                                    Borrower, Administrative Agent and Lenders
are party to that certain Credit Facilities Agreement dated as of October 20
2003 (the “Original Credit Agreement”).

 

B.                                    Administrative Agent, Lenders and Borrower
have agreed to the provisions set forth herein on the terms and conditions
contained herein.

 

Agreement

 

Therefore, in consideration of the mutual agreements herein and other sufficient
consideration, the receipt of which is hereby acknowledged, Borrower,
Administrative Agent and the Lenders hereby agree as follows:

 

1.              Definitions.  All references to the “Agreement” or the “Credit
Agreement” in the Original Credit Agreement and in this Agreement shall be
deemed to be references to the Original Credit Agreement as it may be amended,
restated, extended, renewed, replaced, or otherwise modified from time to time. 
Capitalized terms used and not otherwise defined herein have the meanings given
them in the Original Credit Agreement.

 

2.              Effectiveness of Agreement.  This Agreement shall become
effective as of the date first written above, but only if this Agreement has
been executed by Borrower, Administrative Agent and the Lenders, and only if all
of the documents listed on Exhibit A to this Agreement have been delivered and,
as applicable, executed, sealed, attested, acknowledged, certified, or
authenticated, each in form and substance satisfactory to Administrative Agent
and the Lenders, and the other fundings required by this Agreement have
occurred.

 

3.              New Lender.

 

3.1.              In connection with this Agreement, and simultaneously with its
effectiveness and certain fundings as set forth herein, SunTrust Bank (“New
Lender”) will become a Lender for all purposes under the Original Credit
Agreement and Loan Documents together with the existing Lender (the “Existing
Lender”).  Simultaneously with the effectiveness of this Agreement and certain
fundings as set forth herein, Exhibit 3 to the Original Credit Agreement is
deleted and replaced with the Exhibit 3 attached hereto.

 

3.2.              Upon the full and complete execution of this Agreement, the
Administrative Agent shall arrange, and each Lender (including New Lender and
the Existing Lender) shall fully cooperate, in making or receiving, as directed
by the Administrative Agent, wire transfers and fund transfers reasonably
necessary to effectuate the pro-rata shares set forth on Exhibit 3.  Upon such
transfer of funds, this

 

--------------------------------------------------------------------------------


 

Agreement shall be effective and such effectiveness shall relate back to 8:00
a.m. St. Louis time on the date of this Agreement.

 

3.3.              New Lender agrees that, to the extent it has purchased and
assumed or be found to have purchased and assumed from Existing Lender any
interest in any Loan that it has purchased and assumed such interest, without
recourse and without representation or warranty except as expressly set forth in
Section 3.4.  Such purchase and assumption shall include that portion of the
Existing Lender’s obligations to fund unfunded Approvals equal to its percentage
of the Floorplan Loans.

 

3.4.              Existing Lender represents and warrants that it is the legal
and beneficial owner of its Loans and that such interest is free and clear of
any adverse claim.

 

3.5.              New Lender (i) confirms, covenants and agrees that it has
received a copy of the Original Credit Agreement and all prior amendments (if
any), the Loan Documents, together with copies of the Financial Statements
referred to therein and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Agreement and become a Lender, and confirms and covenants that it has entered
into this Agreement and agreed to become a Lender based on its own credit
analysis and decision and without reliance upon any information provided by, or
statement made by, Administrative Agent or any other Lender; (ii) agrees that it
will, independently and without reliance upon the Administrative Agent, any
Existing Lender or any other Lender and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under the Original Credit Agreement;
(iii) confirms that it is an Eligible Assignee; (iv) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers and discretion under the Original Credit Agreement as are delegated
to the Administrative Agent by the terms thereof, together with such powers and
discretion as are reasonably incidental thereto; (v) agrees that it will perform
in accordance with their terms all of the obligations that by the terms of the
Original Credit Agreement and the other Loan Documents are required to be
performed by it as a Lender; and (vi) promptly provide to Administrative Agent
any U.S. Internal Revenue Service or other forms required under the Original
Credit Agreement.

 

3.6.              Upon the effectiveness of this Agreement and the funding by
the New Lender of the amounts directed to be funded by it by the Administrative
Agent as set forth in Section 3.2 hereof, such New Lender shall be a Lender for
all purposes under the Original Credit Agreement and the other Loan Documents. 
From and after the effective date of this Agreement, the Administrative Agent
shall make all payments under the Original Credit Agreement and the Notes
consistent with the pro-rata shares of the Lenders.

 

4.              Amendment.  The Original Credit Agreement is hereby amended as
follows:

 

4.1.              Termination.  A new Section 3.7 is hereby added to the Credit
Agreement as follows:

 

3.7.                            Co-Lender’s Share; Terminating
Lender.               Until all of the Loan Obligations are fully and
indefeasibly paid, no Letters of Credit remain outstanding, the Letter of Credit
Exposure is irreversibly zero and all Facilities are terminated, each Lender
must, subject to Section 18.4 of the Agreement, retain its pro-rata share of all
of the Aggregate Facilities that have not been previously terminated in
accordance with this Agreement and perform all of its obligations as a Lender
hereunder.  Notwithstanding the preceding sentence, not less than 105 (one
hundred five) days prior to the Initial Maturity Date and each anniversary of
the Initial Maturity Date thereafter (each a “Maturity Date”), each Lender shall
notify Administrative Agent in writing whether or not it desires to terminate
the Aggregate Facilities as of the next Maturity Date.  Any Lender giving such
notice

 

2

--------------------------------------------------------------------------------


 

shall be known as a “Terminating Lender.”  The Administrative Agent shall
deliver to each other Lender any such notice received from a Terminating Lender
immediately upon the Administrative Agent’s receipt.  In the absence of timely
notice required above, Lender shall be deemed to have expressed its desire to
renew the Agreement and to continue as a Lender hereunder through the next
Maturity Date.  Provided that (i) no Event of Default has occurred and is
continuing, (ii) Terminating Lender has given timely notice of its desire to
terminate the Aggregate Facilities as of the next Maturity Date, and (iii) the
Aggregate Facilities are to be renewed by Borrower and the remaining Lender(s),
then, as of the Maturity Date, a Terminating Lender shall, at the direction of
Administrative Agent, assign its pro-rata share of the Aggregate Facilities to
either a substitute Lender or the remaining Lender(s) on a pro-rata basis.  Such
Lender(s) shall pay the Terminating Lender in full for its pro-rata share of all
Loan Obligations, including the outstanding Loans and accrued but unpaid
interest and fees.  Thereafter, such Terminating Lender shall be released from
its obligations as a Lender hereunder.

 

4.2.              Maturity.  Section 6.1.2.3 of the Original Credit Agreement is
deleted and replaced with the following:

 

6.1.2.3.        Maturity.   Borrower shall repay the entire amount of the
Aggregate Revolving Loan on February 28, 2005 (“Initial Maturity Date”), unless
the Aggregate Revolving Loan Facility continues after the Initial Maturity Date
as provided below in this Section 6.1.2.3.  Borrower shall repay the amount of
the Swingline Loans on demand.  The Aggregate Revolving Loan Facility will
continue from year to year on each anniversary of the Initial Maturity Date
unless Borrower or the Required Lenders give each party hereto written notice of
termination of not less than 90 days prior to the start of a renewal period. 
Each of the Aggregate Floorplan Loan Facility, the Interim Floorplan Loan
Facility and the Swingline Facility are discretionary and may be terminated at
any time as set forth herein, with or without notice or demand as set forth
herein; provided, however, if Borrower shall give notice of termination of the
Aggregate Revolving Loan Facility, then such notice shall be deemed to be notice
of termination for all Facilities in which case Borrower shall pay the entire
amount of the outstanding Loan Obligations upon the effective date of such
notice of termination, including payment of cash collateral satisfactory to
Administrative Agent as security for Borrower’s obligation to reimburse
Administrative Agent or the Letter of Credit Issuer, as the case may be, for
105% of all draws and expenses under all outstanding Letters of Credit and 100%
of any unfunded Approvals, in which case such Approvals shall be otherwise paid
in accordance with the applicable Statements of Transaction.

 

4.3.              Maximum Total Liabilities to Tangible Net Worth.  Section 15.3
of the Original Credit Agreement is deleted and replaced with the following:

 

15.3          Maximum Total Liabilities to Tangible Net Worth.  Borrower
covenants that the ratio of Total Liabilities minus Subordinated Indebtedness to
Tangible Net Worth plus Subordinated Indebtedness calculated as of the last day
of each fiscal month specified in the table below, shall not be more than the
ratio specified in such table opposite said fiscal month

 

Fiscal Month Ended

 

Maximum Ratio

Each July 31, August 31, and September 30

 

6.00:1.00

 

 

 

Each January 31, February 28/29, March 31, April 30, May 31, June 30,
October 31, November 30 and December 31

 

4.00:1.00

 

3

--------------------------------------------------------------------------------


 

4.4.              Additional Definitions.  The following defined terms are
hereby added to Exhibit 2.1 Glossary and Index of Defined Terms:

 

COMMITMENT — a Lender’s pro rata share of the Aggregate Facilities.

 

EXISTING DEFAULT — a Default which has occurred and is continuing, or an Event
of Default which has occurred, and which has not been waived in writing by the
Required Lenders.

 

5.              Representations and Warranties of Borrower.  Borrower hereby
represents and warrants to Administrative Agent and the Lenders that (i)
Borrower’s execution of this Agreement has been duly authorized by all requisite
action of Borrower; (ii) no consents are necessary from any third parties for
Borrower’s execution, delivery or performance of this Agreement, (iii) this
Agreement, the Credit Agreement, and each of the other Loan Documents,
constitute the legal, valid and binding obligations of Borrower enforceable
against each such Borrower in accordance with their terms, except to the extent
that the enforceability thereof against Borrower may be limited by bankruptcy,
insolvency or other laws affecting the enforceability of creditors rights
generally or by equity principles of general application, (iv) except as
disclosed on the supplemental disclosure schedule attached hereto as Exhibit B
and the disclosure schedule attached to the Original Credit Agreement, all of
the representations and warranties contained in Section 12 of the Credit
Agreement are true and correct with the same force and effect as if made on and
as of the date of this Agreement, and (v) after giving effect to this Agreement,
there is no Existing Default.

 

6.              Reaffirmation.  Borrower hereby represents, warrants,
acknowledges and confirms that (i) the Credit Agreement and the other Loan
Documents remain in full force and effect, (ii) Borrower has no defenses to its
obligations under the Credit Agreement and the other Loan Documents, (iii) the
Security Interests of the Administrative Agent (held for the ratable benefit of
the Lenders) under the Security Documents secure all the Loan Obligations under
the Credit Agreement, continue in full force and effect, and have the same
priority as before this Agreement, and (iv) Borrower has no claim against
Administrative Agent or any Lender arising from or in connection with the Credit
Agreement or the other Loan Documents and any such claim is hereby irrevocably
waived and released and discharged forever.

 

7.              Governing Law.  This Agreement shall be governed by and
construed under the laws of the State of Missouri without giving effect to
choice or conflicts of law principles thereunder.

 

8.              Fees and Expenses.  Borrower shall promptly pay to
Administrative Agent an amount equal to 50% of all reasonable and documented
third party fees, costs and expenses incurred by the Administrative Agent in
connection with the preparation, negotiation, execution and delivery of this
First Amendment to Credit Facilities Agreement (notwithstanding the fact that
Section 18.5 of the Original Credit Agreement may otherwise require Borrower to
pay all of such fees, costs and expenses), and the 50% balance thereof shall be
paid by the Administrative Agent.

 

4

--------------------------------------------------------------------------------


 

9.              Section Titles.  The section titles in this Agreement are for
convenience of reference only and shall not be construed so as to modify any
provisions of this Agreement.

 

10.       Counterparts; Facsimile Transmissions.  This Agreement may be executed
in one or more counterparts and on separate counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.  Signatures to this Agreement may be given by facsimile or other
electronic transmission, and such signatures shall be fully binding on the party
sending the same.

 

11.       Incorporation By Reference.  Administrative Agent, Lenders and
Borrower hereby agree that all of the terms of the Loan Documents are
incorporated in and made a part of this Agreement by this reference.

 

12.       Notice—Oral Commitments Not Enforceable.  The following notice is
given pursuant to Section 432.045 of the Missouri Revised Statutes; nothing
contained in such notice shall be deemed to limit or modify the terms of the
Loan Documents:

 

ORAL AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR FROM
ENFORCING REPAYMENT OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT
ARE NOT ENFORCEABLE.  TO PROTECT YOU (BORROWER) AND US (CREDITOR) FROM
MISUNDERSTANDING OR DISAPPOINTMENT, ANY AGREEMENTS WE REACH COVERING SUCH
MATTERS ARE CONTAINED IN THIS WRITING, WHICH IS THE COMPLETE AND EXCLUSIVE
STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN WRITING
TO MODIFY IT.

 

13.       Statutory Notice-Insurance.  The following notice is given pursuant to
Section 427.120 of the Missouri Revised Statutes; nothing contained in such
notice shall be deemed to limit or modify the terms of the Loan Documents:

 

UNLESS YOU PROVIDE EVIDENCE OF THE INSURANCE COVERAGE REQUIRED BY YOUR AGREEMENT
WITH US, WE MAY PURCHASE INSURANCE AT YOUR EXPENSE TO PROTECT OUR INTERESTS IN
YOUR COLLATERAL.  THIS INSURANCE MAY, BUT NEED NOT, PROTECT YOUR INTERESTS.  THE
COVERAGE THAT WE PURCHASE MAY NOT PAY ANY CLAIM THAT YOU MAKE OR ANY CLAIM THAT
IS MADE AGAINST YOU IN CONNECTION WITH THE COLLATERAL.  YOU MAY LATER CANCEL ANY
INSURANCE PURCHASED BY US, BUT ONLY AFTER PROVIDING EVIDENCE THAT YOU HAVE
OBTAINED INSURANCE AS REQUIRED BY OUR AGREEMENT.  IF WE PURCHASE INSURANCE FOR
THE COLLATERAL, YOU WILL BE RESPONSIBLE FOR THE COSTS OF THAT INSURANCE,
INCLUDING THE INSURANCE PREMIUM, INTEREST AND ANY OTHER CHARGES WE MAY IMPOSE IN
CONNECTION WITH THE PLACEMENT OF THE INSURANCE, UNTIL THE EFFECTIVE DATE OF THE
CANCELLATION OR EXPIRATION OF THE INSURANCE.  THE COSTS OF THE INSURANCE MAY BE
ADDED TO YOUR TOTAL OUTSTANDING BALANCE OR OBLIGATION.  THE COSTS OF THE
INSURANCE MAY BE MORE THAN THE COST OF INSURANCE YOU MAY BE ABLE TO OBTAIN ON
YOUR OWN.

 

{remainder of page intentionally left blank; signature page immediately follows}

 

5

--------------------------------------------------------------------------------


 

                                          IN WITNESS WHEREOF, this Agreement has
been duly executed as of the date first above written.

 

GTSI CORP., as Borrower

 

By:

     /s/ Thomas A. Mutryn

 

Name: Thomas A. Mutryn

Title: Senior Vice President and Chief Financial Officer

 

 

GE COMMERCIAL DISTRIBUTION FINANCE CORPORATION,

as Administrative Agent and a Lender

 

By:

     /s/ David Mintert

 

Name: David Mintert

Title: Vice President of Operations

 

 

SUNTRUST BANK, as a Lender

 

By:

     /s/ Mark Swaak

 

Name: R. Mark Swaak

Title: Vice President

 

6

--------------------------------------------------------------------------------


 

Exhibit A

 

Documents and Requirements

 

1.               First Amendment to Credit Facilities Agreement.

 

2.               Amended and Restated Revolving Note in the amount of
$72,000,000.00 to GE Commercial Distribution Finance Corporation.

 

3.               Revolving Note in the amount of $18,000,000.00 to SunTrust
Bank.

 

4.               Assignment and Acceptance Agreement between GE Commercial
Distribution Finance Corporation and SunTrust Bank.

 

5.               Notice of Borrowing Officers, certified by Secretary or
Assistant Secretary of Borrower.

 

--------------------------------------------------------------------------------


 

Exhibit B

 

Disclosure Schedule

 

Nothing, if nothing listed.

 

--------------------------------------------------------------------------------


 

Exhibit 3

 

LENDERS’ FACILITIES AND PRO-RATA SHARES

 

 

LENDER

 

TOTALS(1)

 

REVOLVING
LOAN
FACILITY

 

FLOORPLAN
LOAN
FACILITY

 

PRO-RATA
SHARES

 

GE Commercial Distribution Finance

 

$

100,000,000.00

 

$

72,000,000.00

 

$

60,000,000.00

 

80

%

 

 

 

 

 

 

 

 

 

 

SunTrust Bank

 

$

25,000,000.00

 

$

18,000,000.00

 

$

15,000,000.00

 

20

%

 

 

 

 

 

 

 

 

 

 

AGGREGATES

 

$

125,000,000.00

 

$

90,000,000.00

 

$

75,000,000.00

 

100.00000

%

 

--------------------------------------------------------------------------------

(1)  Subject to the Total Aggregate Credit Facility Limit of $125,000,000 -
which can be composed in any combination of Aggregate Revolving Loans (subject
to the $90,000,000 Aggregate Revolving Loan Facility) and Aggregate Floorplan
Loans (subject to the $75,000,000 Aggregate Floorplan Loan Facility).

 

--------------------------------------------------------------------------------

 